 

Exhibit 10.4

 

THIRD AMENDMENT TO AMENDED AND RESTATED

SECURITY AND PLEDGE AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT (this
“Amendment”) is effective as of September 4, 2014, by and among OMEGA PROTEIN
CORPORATION, a Nevada corporation (the “Parent”), and OMEGA PROTEIN, INC., a
Virginia corporation (collectively with the Parent, the “Borrowers”), together
with the other parties identified as “Obligors” on the signature page hereto and
such other parties that may become Obligors hereunder after the date hereof
(together with the Borrowers, individually an “Obligor”, and collectively the
“Obligors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, in its capacity as administrative agent (the “Administrative
Agent”) for the Secured Parties (as defined below).

 

R E C I T A L S:

 

A.     Pursuant to that certain Amended and Restated Loan Agreement (as
heretofore or hereafter amended, modified, restated or supplemented from time to
time, the “Loan Agreement”) dated as of March 21, 2012, by and among
Administrative Agent, Lenders, and Borrowers, Lenders made certain Loans to
Borrowers.

 

B.     One hundred percent (100%) of the outstanding Equity Interests of
Bioriginal Food & Science Corp., a Saskatchewan corporation, Entity No.
101228896 (“Bioriginal”) have been acquired by 101264205 Saskatchewan Ltd., a
Saskatchewan corporation, Entity No. 101264205, a wholly-owned Subsidiary of
Parent (“Bioriginal Acquireco”), pursuant to the Acquisition as defined in that
certain Third Amendment to Amended and Restated Loan Agreement (the “Third
Amendment”) of even date herewith.

 

C.     Immediately following the Acquisition, Bioriginal and Bioriginal
Acquireco have been amalgamated, with 101264205 Saskatchewan Ltd. being the
surviving corporation, under the name Bioriginal Food & Science Corp.
(“Bioriginal Omega” and, together with Bioriginal Acquireco, collectively, the
“Amalgamation Parties”).

 

D.     Pursuant to the Third Amendment, Parent is to grant a first priority Lien
on 65% of the Equity Interests in the Acquisition Parties to Administrative
Agent for the benefit of the Secured Parties pursuant to that certain Amended
and Restated Security and Pledge Agreement (as heretofore or hereafter amended,
modified, restated or supplemented from time to time, the “Security Agreement”)
dated March 21, 2012, executed by each of the Obligors party thereto, as
debtors, in favor of Administrative Agent for benefit of the Secured Parties, as
secured parties.

 

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.       Definitions.

 

(a)     The terms “Acquisition,” “Administrative Agent,” “Amalgamation,”
“Amalgamation Parties,” “Amendment,” “Bioriginal,” “Bioriginal Acquireco,”
“Bioriginal Omega,” “Borrowers,” “Loan Agreement,” “Parent,” “Security
Agreement” and “Third Amendment” shall have the meanings set forth hereinabove.

 

 


--------------------------------------------------------------------------------

 

 

(b)     All capitalized terms used but not defined herein shall have the same
meaning as set forth in the Security Agreement; specifically, and without
limitation, the following terms are defined in the Security Agreement:
“Collateral.”

 

(c)     All capitalized terms used but not defined herein and not defined in the
Security Agreement shall have the same meaning as set forth in the Loan
Agreement; specifically, and without limitation, the following terms are defined
in the Loan Agreement: “Equity Interests,” “Excluded Property,” “Governmental
Authority,” “Lenders,” “Lien,” “Loans,” “Loan Documents,” “Obligor(s),” “Secured
Obligations,” “Secured Parties,” and “Subsidiaries.”

 

2.       Grant of Security Interest.

 

(a)     Parent, to secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations, hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a continuing Lien on, and a right of set off
against, any and all right, title and interest of Parent in and to (i) 65% of
all of the Equity Interests in the Amalgamation Parties in which it has any
rights, including without limitation that listed on the attached Schedule;
provided, that upon completion of the Amalgamation, the pledge of Equity
Interests in Bioriginal Omega will replace the pledge of Equity Interests in
Bioriginal Acquireco, and (ii) Intercompany Promissory Note dated September 5,
2014 in the amount of $28,500,000.00 executed by 101264205 Saskatchewan Ltd. and
payable to the order of Omega Protein Corporation.

 

(b)     Obligors hereby replace Schedule 1(b) to the Security Agreement with
Schedule    1(b) attached hereto. The Equity Interests described in Schedule
1(b) are not Excluded Property.

 

(c)     Obligors hereby replace Schedule 3(g) to the Security Agreement with
Schedule    3(g) attached hereto. The Instruments described in Schedule 3(g) are
not Excluded Property.

 

3.       Amendment to Remedies. The Security Agreement, Section 7(a), is hereby
amended by adding to the sentence that begins “Each Obligor acknowledges that
any such private sale …” the following language: “or any other law, rule or
regulation enacted or adopted by any Governmental Authority”.

 

4.       Representations, Warranties and Covenants. The representations,
warranties and covenants of the Obligors contained in the Security Agreement are
hereby again made and confirmed by each Obligor to Administrative Agent and are
in full force and effect as of the date hereof.

 

5.       Limitations. It is understood and agreed that nothing contained herein
shall in any manner or way release, affect or impair: (a) the existence of the
Secured Obligations or the Liens created by the Loan Documents, (b) the
enforceability of the Liens created by, and the rights and remedies of
Administrative Agent under the Loan Documents, or (c) the liability of Borrowers
or any other Loan Party under the Loan Agreement or any other Loan Document.

 

 

Third Amendment to Amended and

Restated Security and Pledge Agreement

 



 
2

--------------------------------------------------------------------------------

 

 

6.       Continuance of Notes and Loan Documents. Except as expressly modified
by the terms and provisions of this Amendment: (i) each and every one of the
terms and provisions of the Loan Agreement, the Security Agreement and the other
Loan Documents are hereby confirmed and ratified as in full force and effect,
and (ii) all rights, remedies, titles, Liens, and equities evidenced by the Loan
Agreement, the Security Agreement and the other Loan Documents, are hereby
acknowledged by each Obligor to be valid and subsisting and are hereby
recognized, renewed, extended, modified and continued in full force and effect
to secure the payment of the Secured Obligations.

 

7.       LAW. THIS AMENDMENT SHALL BE CONSTRUED UNDER AND IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS, EXCEPT AS TO MATTERS OF CONFLICTS OF LAWS.

 

8.       Successors in Interest. This Amendment shall be binding upon each
Obligor that is a party to this Amendment, its successors and assigns and shall
inure, together with the rights and remedies of the Administrative Agent and the
Secured Parties under the Security Agreement, as amended by this Amendment, to
the benefit of the Administrative Agent and the Secured Parties, and their
respective successors and permitted assigns.

 

9.       Counterparts. This Amendment may be executed in several counterparts,
each copy of which shall serve as an original for all purposes, but all copies
shall constitute but one and the same agreement.

 

10.     Gender. Wherever the context shall solely require, all words herein in
the male gender shall be deemed to include the female or neuter gender, all
singular words shall include the plural and all plural words shall include the
singular.

 

11.     Exhibits; Schedules. All exhibits and schedules hereto are fully
incorporated herein by this reference for all purposes as though fully set out
herein.

 

12.     Recitals. The recitals contained in this Amendment are true and correct.

 

13.     Modifications. This Amendment cannot be changed or terminated except by
an instrument in writing signed by the party against whom the enforcement of any
change or termination is sought. THIS WRITTEN AGREEMENT AND THE OTHER AGREEMENTS
CONTEMPLATED BY THE LOAN AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[Signature Pages Follow]

 

 

Third Amendment to Amended and

Restated Security and Pledge Agreement





 
3

--------------------------------------------------------------------------------

 

 

EXECUTED, to be effective as of the date set forth in the opening paragraph
hereof.

 

 

OBLIGORS:

   

OMEGA PROTEIN CORPORATION


By:___/s/ Andrew Johannesen_ ________ 
             Andrew Johannesen
             Executive Vice President and
             Chief Financial Officer

OMEGA PROTEIN, INC.


By:__ /s/ Andrew Johannesen__________
            Andrew Johannesen
            Vice President

   

PROTEIN FINANCE COMPANY


By:___ /s/ Andrew Johannesen___ _____ 

             Andrew Johannesen
             Vice President

OMEGA SHIPYARD, INC.


By:___ /s/ Andrew Johannesen__________
            Andrew Johannesen
            Vice President

   

PROTEIN INDUSTRIES, INC.


By:___ /s/ Andrew Johannesen__________ 
             Andrew Johannesen
             Vice President

CYVEX NUTRITION, INC.


By:___ /s/ Andrew Johannesen __________
            Andrew Johannesen
            Vice President

   


INCON PROCESSING, L.L.C.


By:___ /s/ Andrew Johannesen__________
             Andrew Johannesen
             Vice President

WISCONSIN SPECIALTY
PROTEIN, LLC


By:___ /s/ Andrew Johannesen___________
            Andrew Johannesen
            Vice President

 

 

 

 

Signature Page 1 to Third Amendment to Amended

and Restated Security and Pledge Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK,
NATIONAL ASSOCIATION
as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

        /s/ Geri E. Landa

 

 

 

        Geri E. Landa

 

 

 

        Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page 2 to Third Amendment to Amended

and Restated Security and Pledge Agreement